internal_revenue_service number release date index number ----------------------- ------------------------ ------------- ----------------------------------- ------------------------------------------------ ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------------------------- telephone number --------------------- refer reply to cc psi b04 plr-101968-10 date date legend decedent spouse daughter ------------------------------ -------------------------------------- ----------------------- daughter’s spouse ----------------- trust --------------------------- restated trust ------------------------------------------------------------------------------ ------------------------------------------------------------------ foundation --------------------------------------------------------- date date date date date date date date -------------------- ------------------- ----------------------- ----------------------- --------------------------- --------------------- -------------------- ----------------- plr-101968-10 date year state state statute - ---------------------- ------- ---------------- ----------------------------------------------------------------------------- ---------------------------------------------------------------------- dear ------------ this responds to a letter dated date and other correspondence requesting rulings on behalf of decedent’s estate and daughter regarding the estate and gift_tax consequences of a proposed disclaimer facts the facts submitted and representations made are as follows on date decedent and spouse executed trust on date decedent and spouse executed a complete restatement of trust restated trust on date spouse died survived by decedent and their child daughter at spouse’s death restated trust was divided into trust a_trust b and trust c with decedent and daughter named as co-trustees decedent’s vested interest in the community_property and his separate_property were allocated to trust a under part b of article ii of restated trust during his life decedent was the sole beneficiary of trusts b and c decedent was the primary beneficiary of trust a for life but the trustees could also distribute principal for the benefit of his dependents for specified purposes during his life decedent had the right to amend or revoke trust a and could withdraw all of the assets under part b of article ii of restated trust decedent as the surviving_spouse had a limited power to amend or direct the distribution of trust c during his lifetime or as of decedent’s death and also had a limited power to amend or direct the distribution of trust b but only as of decedent’s death decedent’s power over trust b and trust c could not be exercised in favor of decedent his creditors his estate or the creditors of his estate nor could the power be exercised to discharge decedent’s legal obligations part c of article ii of restated trust provides that at decedent’s death any property received upon or by reason of the death of decedent shall be allocated to trust a the trustee is to administer all of the remainder of trusts a b and c to the plr-101968-10 extent not effectively appointed as follows under part c of article ii after distributing specific gifts and tangible_personal_property the trustee is to hold the residue of trusts a b and c in trust for the benefit of daughter daughter’s trust during her life daughter is to receive so much of the net_income and principal as the trustee in its discretion deems reasonable for daughter’s health education maintenance and support daughter has a limited lifetime or testamentary power to appoint the trust to her issue or the issue of decedent and spouse’s marriage the power cannot be exercised in favor of daughter her creditors her estate or the creditors of her estate nor can the power be exercised to discharge daughters’ legal obligations at daughter’s death to the extent not effectively appointed her trust will be distributed to her then living issue by right of representation on date decedent appointed all of the assets of trust c outright to daughter on date decedent executed an amendment of trust a that provides if daughter makes a qualified_disclaimer under applicable federal and state law of trust a assets that would otherwise be distributable to the trust established for daughter’s benefit under restated trust the disclaimed assets will be distributed to foundation date amendment on date date amendment decedent exercised his right to amend trust a and trust b to provide in part that daughter will serve as sole trustee when decedent ceases to serve the date amendment also revises the terms of daughter’s trust the new terms of daughter’s trust are substantially_similar to the original terms of that trust however the new terms provide daughter a limited power to appoint the trust to or for the benefit of any person or charitable entity but not in favor of daughter her creditors her estate or the creditors of her estate and not to discharge daughter’s legal obligations on date decedent died testate a resident of state he was survived by daughter who is also a resident of state daughter is currently serving as sole trustee of trusts a and b at decedent’s death trust a held cash publicly_traded_securities and a percent interest in each of two parcels of real_estate situated in state daughter proposes to execute a written disclaimer to disclaim all of her interest in specific assets that were in trust a at decedent’s death and which would otherwise pass to daughter’s trust at decedent’s death it is represented that daughter has not accepted any interest or benefit from any of the assets that will be subject_to her disclaimer daughter will execute the disclaimer no later than date which is nine months after decedent’s date of death daughter will not receive any consideration in money or money’s worth from foundation or from any other person for making the disclaimer foundation was established in year and has received a letter from the internal_revenue_service stating that it is an organization described in sec_501 and sec_509 of the internal_revenue_code foundation currently has two directors daughter and plr-101968-10 daughter’s spouse foundation is governed by amended and restated bylaws dated date date bylaws the date bylaws provide in part that all assets foundation receives as the result of a qualified_disclaimer under sec_2518 of the internal_revenue_code made by any director or officer of foundation must be segregated from the other assets of foundation and maintained in a separate_account in addition the director or officer who executed the qualified_disclaimer will have no power or authority to determine the contributions to be made to any charity from the separate_account funded by the disclaimed assets or from any income earned on that account the taxpayers have requested the following rulings daughter’s proposed disclaimer will constitute a qualified_disclaimer under sec_2518 of the internal_revenue_code assuming that the proposed disclaimer is a qualified_disclaimer under sec_2518 the property that passes to foundation as a result of daughter’s proposed disclaimer will be eligible for the estate_tax charitable deduction under sec_2055 ruling sec_2046 provides that for estate_tax purposes disclaimers of property interests passing upon death are treated as provided in sec_2518 sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property the federal estate gift and generation-skipping_transfer_tax provisions will apply with respect to such interest as if the interest had never been transferred to such person under sec_2518 the term qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property but only if such refusal is in writing such writing is received by the transferor of the interest the transferor's legal_representative or the holder of the legal_title to the property to which the interest relates not later than the date which is nine months after the later of a the date on which the transfer creating the interest in such person is made or b the day on which such person attains age twenty-one the person disclaiming the interest has not accepted the interest or any of its benefits and as a result of such refusal the interest passes without any direction on the part of the person making the disclaimer and passes either a to the spouse of the decedent or b to a person other than the person making the disclaimer sec_2518 provides that a disclaimer with respect to an undivided portion of an interest which meets the requirements of sec_2518 shall be treated as a qualified_disclaimer of such portion of the interest plr-101968-10 under sec_25_2518-1 of the gift_tax regulations if a qualified_disclaimer is made the disclaimed property is treated for federal gift estate and generation-skipping_transfer_tax purposes as passing directly from the transferor and not from the disclaimant to the person entitled to receive the property as a result of the disclaimer accordingly the person making a qualified_disclaimer is not treated as making a gift sec_25_2518-2 provides in pertinent part that if a beneficiary who disclaims an interest in property is also a fiduciary actions taken by such person in the exercise of fiduciary powers to preserve or maintain the disclaimed property shall not be treated as an acceptance of such property or any of its benefits a fiduciary cannot retain a wholly discretionary power to direct the enjoyment of the disclaimed interest for example a fiduciary's disclaimer of a beneficial_interest does not meet the requirements of a qualified_disclaimer if the fiduciary exercised or retains a discretionary power to allocate enjoyment of that interest among members of a designated class under sec_25_2518-2 in general a disclaimer is not a qualified_disclaimer unless the disclaimed interest passes without any direction on the part of the disclaimant to a person other than the disclaimant the disclaimer will not be qualified if the disclaimant either alone or in conjunction with another directs the redistribution or transfer of the property or interest in property to another person or has the power to direct the redistribution or transfer of the property or interest in property to another person unless such power is limited by an ascertainable_standard sec_25_2518-3 provides that if the requirements of the section are met the disclaimer of all or an undivided portion of any separate interest in property may be a qualified_disclaimer even if the disclaimant has another interest in the same property sec_25_2518-3 provides that a disclaimant shall be treated as making a qualified_disclaimer of a separate interest in property if the disclaimer relates to severable property and the disclaimant makes a disclaimer that would be a qualified_disclaimer if such property were the only property in which the disclaimant had an interest severable property is property that can be divided into separate parts each of which after severance maintains a complete and independent existence for example a legatee of shares of corporate stock may accept some shares of the stock and make a qualified_disclaimer of the remaining shares sec_25_2518-3 provides in part that a disclaimer of both an income_interest and a remainder_interest in specific trust assets is not a qualified_disclaimer if the beneficiary retains an interest in other trust property unless as a result of the disclaimer such assets are removed from the trust and pass without any direction on the part of the disclaimant to persons other than the disclaimant or to the spouse of the decedent the disclaimer of an undivided portion of an interest in a_trust may be a qualified_disclaimer plr-101968-10 sec_25_2518-3 provides that the disclaimer of a specific pecuniary amount out of a pecuniary or nonpecuniary bequest or gift can be a qualified_disclaimer provided that no income or other benefit of the disclaimed amount inures to the benefit of the disclaimant either prior to or subsequent to the disclaimer following the disclaimer the amount disclaimed and any income attributable to such amount must be segregated based on the fair_market_value of the assets on the date of the disclaimer or on a basis that is fairly representative of the value changes that may have occurred between the date of transfer and the date of the disclaimer in revrul_72_552 1972_2_cb_525 the decedent who was the president and a director of a corporation organized under sec_501 transferred property to the corporation in his capacity as president and a director the decedent in conjunction with the other directors of the corporation had the power to direct the disposition of the corporation's funds for charitable purposes the ruling holds that because the decedent retained the right in conjunction with others to designate the entities that would possess or enjoy the property transferred to the corporation the property transferred by the decedent to the corporation was included in the decedent's gross_estate at his death under sec_2036 under state statute a beneficiary may disclaim an interest in whole or in part or with reference to specific parts shares or assets by means of a written disclaimer unless the instrument creating an interest directs to the contrary the interest disclaimed passes as if the person disclaiming died immediately prior to the date of transfer of the interest in the present case at decedent’s death trust a as amended became irrevocable and the amendments to trust b made under decedent’s exercise of his power over that trust also became effective daughter proposes to timely disclaim all of her interest in specific assets in trust a that would otherwise pass at decedent’s death from trust a to daughter’s trust it is represented that daughter has not accepted any of the benefits of the interests in property she will disclaim daughter’s actions in her capacity as the sole fiduciary of trust a do not constitute acceptance of the assets held in trust a see sec_25_2518-2 under the date amendment the property proposed to be disclaimed by daughter will pass to foundation pursuant to the terms of the date bylaws of foundation the property passing to foundation as a result of the disclaimer will be segregated and maintained in a separate_account from the other assets of foundation accordingly daughter will not have the power to make any determination with respect to the recipients of distributions of income or principal from the segregated funds of foundation accordingly based on the facts submitted and representations made we conclude that daughter’s proposed disclaimer will constitute a qualified_disclaimer under plr-101968-10 sec_2518 provided the disclaimer otherwise complies with the requirements of sec_2518 and the applicable regulations including sec_25_2518-3 ruling sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate includes the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period that does not in fact end before his death possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income from the property sec_2038 provides that the value of the gross_estate includes the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona fine sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power either by the decedent alone or in conjunction with any person to alter amend or revoke or where the decedent relinquished any such power during the 3-year period ending on the date of the decedent's death under sec_2055 for estate_tax purposes the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of any corporation organized and operated exclusively for religious charitable scientific literary or educational_purposes a corporation that qualifies under sec_501 is one that is organized and operated exclusively for these purposes sec_20_2055-1 of the estate_tax regulations provides that a deduction is allowed under sec_2055 from the gross_estate of a decedent who was a citizen or resident_of_the_united_states at the time of his death for the value of property included in the decedent's gross_estate and transferred by the decedent during his lifetime or by will for charitable purposes sec_20_2055-2 provides that in the case of a bequest devise or transfer made by a decedent dying after date the amount of a bequest plr-101968-10 devise or transfer for which a deduction is allowable under sec_2055 includes an interest that falls into the bequest devise or transfer as the result of a qualified_disclaimer under sec_2518 in the present case the value of the property in trust a at decedent’s death is includible in decedent’s gross_estate some of this property will be subject_to daughter’s disclaimer under the date amendment property subject_to daughter’s disclaimer will pass to foundation as a result of the disclaimer foundation has received a letter from the internal_revenue_service concluding that foundation is an organization described in sec_501 accordingly based on the facts presented and the representations made we rule that assuming the proposed disclaimer is a qualified_disclaimer under sec_2518 the property that passes to foundation as a result of daughter’s proposed disclaimer will be eligible for the estate_tax charitable deduction under sec_2055 except as specifically ruled herein we express no opinion on the federal tax consequences of the proposed disclaimer under the cited provisions or under any other provisions of the code the estate_tax ruling in this letter applies only to the extent that the relevant sections of the internal_revenue_code are in effect during the period at issue the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely _________________________ james hogan chief branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes cc
